DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the water supply device in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim term(s), limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: the heat blower in claims 1-12 and the position measuring device in claims 4, 10 and 12.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 recites obtaining the outdoor environment information from the calculation server, whereas it is presumed applicant intended to recite obtaining the outdoor environment information from the environment information server. Examiner will examine the claims under this presumption in order to expedite prosecution.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2009/0151190).
As for claims 1 and 2, Anderson shows Anderson shows a control method of a heat blower system including a heat blower, the heat blower having a fan and a heater that are disposed in a housing [0024], the control method of the heat blower system comprising the steps of: obtaining at least one outdoor environment information among an outdoor temperature, an outdoor humidity, an outdoor wind speed, a day length, and an ultraviolet ray intensity ([0024], outdoor humidity); and determining at least one operational condition of an air volume or an air temperature of the heat blower, based on the obtained outdoor environment information (fig. 1, [0024], controls both heat and air stream based on ambient humidity); further comprising the steps of: obtaining local information; obtaining time information; obtaining weather information; and determining the outdoor environment information from at least two of the obtained local information, the obtained time information, and the obtained weather information ([0024], collects local information by a pressure sensor and obtains weather data through ambient temperature and humidity sensors).
As for claim 3, Anderson shows a control method of a heat blower system including: a heat blower having a fan and a heater that are disposed in a housing (101, 105, fig. 1, [0016]); an information server ([0024], humidity and temperature sensors) having at least one outdoor environment information among an outdoor temperature, an outdoor humidity, an outdoor wind speed, a day length, and an ultraviolet ray intensity ([0024], outdoor humidity); and a calculation server determining at least one operational condition of an air volume or an air temperature of the heat blower, based on at least one outdoor environment information among the outdoor temperature, the outdoor humidity, the outdoor wind speed, the day length, and the ultraviolet ray intensity (119, [0024]), the control method of the heat blower system comprising the steps of: obtaining the at least one outdoor environment information from the information server; providing the obtained outdoor environment information to the calculation server; and obtaining at least one operational condition from the calculation server (119, [0024]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro (JP 2006288873) in view of Lewis (US 2018/0058710).
Kazuhiro discloses a control method of a heat blower system including: a heat blower having a fan and a heater that are disposed in a housing; an information server having at least one outdoor environment information among an outdoor temperature, an outdoor humidity, an outdoor wind speed, a day length, and an ultraviolet ray intensity; and a calculation server determining at least one operational condition of an air volume or an air temperature of the heat blower, based on at least one outdoor environment information among the outdoor temperature, the outdoor humidity, the outdoor wind speed, the day length, and the ultraviolet ray intensity, the control method of the heat blower system comprising the steps of: obtaining the at least one outdoor environment information from the information server; providing the obtained outdoor environment information to the calculation server; and  4Application No. Not Yet AssignedDocket No.: 083710-2927 obtaining at least one operational condition from the calculation server.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kazuhiro (JP 2006288873) in view of Lewis (US 2018/0058710).
Kazuhiro discloses a control method of a heat blower system including: a heat blower having a fan and a heater that are disposed in a housing (43, 48, [0021]); a position measuring device obtaining local information about a place where the heat blower is used, based on a position of the heat blower (14, [0058], GPS); a timer having time information [0044]; an information server having weather information (9, [0051]); and a calculation server determining outdoor environment information from the local information, the time information, and the weather information (14, [0073], mobile phone calculates), the control method of the heat blower system comprising the steps of: obtaining the local information about a place where the heat blower is used from the position measuring device (14, [0073], mobile phone calculates based on local information); obtaining the weather information from the information server; providing the obtained local information, and the obtained weather information to the calculation server (14, [0073], mobile phone calculates based on received weather information); obtaining the outdoor environment information from the [environment information server, not the] calculation server (9, [0051]); providing the obtained outdoor environment information to the calculation server (14, [0073], mobile phone calculates); and obtaining at least one operational condition from the calculation server (claim 1, determines whether or not to perform a dust removal operation).
Kazuhiro discloses the claimed invention except for obtaining time information about time when the heat blower is used from the timer, providing the obtained time information to the calculation server.  Lewis teaches obtaining time information about time when the heat blower is used from the timer, providing the obtained time information to the calculation server [0053, 0064] in order to fine tune the hysteresis range.  Kazuhiro would benefit equally from fine tuning the hysteresis range for improved process responsiveness. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the dryer as disclosed by Kazuhiro with obtaining time information about time when the heat blower is used from the timer, providing the obtained time information to the calculation server as taught by Lewis in order to fine tune the hysteresis range. 

Allowable Subject Matter
Claims 5-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claims 5, 6, and 9-12 recite limitations involving obtaining an operational condition of at least one of a transition-metal-fine-particle generator, an ion generator, an acid component generator, and a charged-particle-liquid generator of the heat blower based on the obtained outdoor environment information with all of the limitations of independent claims 1, 3 and 4. Examiner notes that the present application is the earliest hair dryer to incorporate external environmental condition data into the operation of a hair dryer. There are no references teaching determining at least one operational condition of an air volume or an air temperature based on the environment information that are in the same field or solve the same problem as applicant’s invention or primary references Anderson and Kazuhiro. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN PATRICK MCCORMACK whose telephone number is (571)270-7472. The examiner can normally be reached M-F, 7:30-2:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P MCCORMACK/Primary Examiner, Art Unit 3762